         Case 1:20-cv-11104-WGY Document 104 Filed 08/13/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 VICTIM RIGHTS LAW CENTER, et al.,

 Plaintiffs,

 v.
                                                               No. 1:20-cv-11104-WGY
 ELISABETH D. DEVOS, et al.,

 Defendants.


                        NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants respectfully alert the Court to the attached memorandum opinion denying the

plaintiffs’ motion for a preliminary injunction in Pennsylvania v. DeVos. Mem. Op., No. 20-cv-

1468 (D.D.C. Aug. 8, 2020), ECF No. 97, attached as Ex. A.

        In that case, the plaintiffs asked a district court in D.D.C. to preliminarily enjoin the same

Department of Education Rule that is at issue here. The D.D.C. court, like the S.D.N.Y. court

earlier this week, declined to enter a preliminary injunction or stay the effective date of the Rule.

The D.D.C. court concluded that the plaintiffs were unlikely to succeed on the merits of their

claims that the Rule was arbitrary and capricious or exceeded the Department’s statutory authority.

Mem. Op. 12-26. The court also concluded that the plaintiffs had failed to establish irreparable

harm, Mem. Op. 27-30, and that the balance of equities and the public interest did not favor an

injunction given the Department of Education’s interest in alleviating uncertainty around Title IX

enforcement and the Rule’s potential role in protecting constitutional rights in the Title IX context,

Mem. Op. 30-31.
       Case 1:20-cv-11104-WGY Document 104 Filed 08/13/20 Page 2 of 3



Dated: August 13, 2020                   Respectfully submitted,

                                         DAVID M. MORRELL
                                         Deputy Assistant Attorney General

                                         CARLOTTA P. WELLS
                                         Assistant Branch Director

                                         /s/ Rebecca M. Kopplin
                                         REBECCA M. KOPPLIN
                                         Trial Attorney (California Bar No. 313970)
                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street NW
                                         Washington, DC 20005
                                         Phone: (202) 514-3953
                                         E-mail: rebecca.m.kopplin@usdoj.gov

                                         Counsel for Defendants




                                     2
        Case 1:20-cv-11104-WGY Document 104 Filed 08/13/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system was served this day

on all parties via the Court’s electronic case filing system.

                                                       _/s/ Rebecca M. Kopplin ______.
                                                       REBECCA M. KOPPLIN




                                                  3
